PER CURIAM.
Appellant, a prisoner in the Illinois State Penitentiary, appeals from an order of the District Court dismissing his petition for writ of habeas corpus. The record shows that the court appointed counsel to represent petitioner in the presentation of his petition for the writ, and that hearing was had on the petition and respondent’s motion to dismiss.
According to appellant’s petition, he was convicted of forgery and sentenced to a term of one to fourteen years in the penitentiary, in 1926. In 1928 he was released on a so-called “banishment parole” under the terms of which he left the state of Illinois, going first to Iowa and later to California. In 1936, he was convicted of a felony in California and given a sentence of one year to life. In 1937, a detainer was filed against him by the Illinois authorities, and upon his release on parole from the California prison in 1943, he was apprehended by Illinois officers and returned to Illinois where he is now serving the balance of his 1926 sentence.
Under these facts we find no merit in appellant’s contention that his full sentence expired in 1940, and that the state of Illinois had no power thereafter to incarcerate him for further service of the 1926 sentence. See People ex rel. Ross v. Becker, 382 Ill. 404, 47 N.E.2d 475; Purdue v. Ragen, 375 Ill. 98, 30 N.E.2d 637.
Order affirmed.